Citation Nr: 1621119	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for right knee strain with maltracking of the patellar tendon, status post right knee surgery.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from July 2002 to August 2008.  He is the recipient of numerous awards and decorations, to include the Combat Action Ribbon.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for PTSD and residuals, status post right knee surgery, with initial 10 percent and noncompensable ratings, respectively, effective August 29, 2008.  The Veteran subsequently perfected an appeal as to the propriety of the initially assigned ratings.

In January 2010, the Veteran requested a hearing before a Decision Review Officer (DRO) and, in March 2010, he requested a Board hearing before a Veterans Law Judge.  In April 2010, the Veteran was afforded an informal conference with a DRO in lieu of a formal hearing.  The conference report has been associated with the record.  On the record during the hearing, the Veteran withdrew his request for a Board hearing.  His representative also submitted a written statement confirming the Veteran's desire to withdraw his request for a Board hearing.  38 C.F.R. § 20.704(e) (2015).  

In October 2010, the agency of original jurisdiction (AOJ) included major depressive disorder with the Veteran's PTSD and assigned a 30 percent rating for such disability, effective August 29, 2008, and recharcterized his service-connected knee disability as right knee strain with maltracking of the patellar tendon, status post right knee surgery, assigned a 10 percent rating, effective August 29, 2008.  Inasmuch as higher ratings are available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

After the issuance of the most recent supplemental statement of the case in January 2014, updated VA treatment records were associated with the record.  In April 2016, the Veteran's representative waived AOJ consideration of the evidence.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence. 

The Board remanded the matter in September 2013 for additional development.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD with major depressive disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as chronic sleep impairment, irritability, mild memory loss, hypervigilance, intrusive thoughts, and flashbacks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

2.  For the entire appeal period, the Veteran's right knee strain with maltracking of the patellar tendon, status post right knee surgery, is manifested by extension that was limited to no more than zero degrees and flexion that was limited to no more than 90 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups, and does not result in lateral instability, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

 
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for an initial rating in excess of 10 percent for right knee strain with maltracking of the patellar tendon, status post right knee surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Following fully compliant VCAA notice with respect to the Veteran's underlying claims for service connection for PTSD and right knee strain in October 2008, the February 2009 rating decision awarded service connection for such disabilities and assigned an initial 10 percent rating for PTSD and a noncompensable rating for right knee strain, effective August 29, 2008.

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned ratings for such disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claims for service connection for PTSD and right knee strain were granted and initial ratings were assigned in the February 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service private and VA treatment records have been obtained and considered.   

The Board's September 2013 remand directed that the Veteran be contacted and asked to provide his written authorization to obtain records from Dr H.  This was accomplished in a September 2013 letter to the Veteran; however, the Veteran has not provided authorization to obtain Dr. H.'s records.  The duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Since the Veteran has declined to authorize VA to obtain the records he identified, the Board is satisfied that the duty to assist the Veteran have been met in this regard.

The Veteran has been afforded multiple VA knee and PTSD examinations during the course of the appeal.  The Board notes that his most recent VA knee examination, in December 2013, and his most recent VA PTSD examination, in January 2014, took place as a result of the Board's September 2013 remand directives.  Neither the Veteran nor his representative has alleged that the examinations of record are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected psychiatric and right knee disabilities as they include an interview with the Veteran, a review of the record, and appropriate objective examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

As noted in the Introduction, in September 2013, the Board remanded this matter to obtain outstanding records and afford the Veteran appropriate VA examinations to determine the current severity of his PTSD and right knee disabilities.  As discussed above, the Veteran was provided with the opportunity to submit authorization to obtain records from Dr. H, which he declined to do.  Additionally, outstanding VA treatment records were obtained and associated with the record, and the requested VA examinations took place in December 2013 and January 2014.  Therefore, the Board finds that the AOJ substantially complied with the September 2013 remand orders with respect to the Veteran's PTSD claim such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.         § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126. 

A.  PTSD with Major Depressive Disorder

Service connection for PTSD was granted in a February 2009 rating decision, and a disability evaluation of 10 percent, effective August 29, 2008, the day following the Veteran's separation from active duty, was assigned.  Major depressive disorder was added to the service-connected PTSD and the rating was increased to 30 percent, effective August 29, 2008, in an October 2010 rating decision.  The Veteran contends generally that he is entitled to an initial disability rating in excess of 30 percent for PTSD with major depressive disorder.

PTSD and major depressive disorder are evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.   

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Id.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board further observes that, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V), GAF scores are no longer used.  However, while 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit. 79 Fed. Reg. 45,093, 45,094-,096 (Aug. 4, 2014).  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014, applies and any evaluation of the Veteran's PTSD prior to August 4, 2014, must consider the criteria established in the DSM-IV. 

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence). 

During an October 2008 VA examination, a history of PTSD during service, with associated alcohol dependence and insomnia, was noted.  The Veteran had only been separated from active duty for two months at the time of the examination; however, he was working full-time and had plans to attend school and study business administration.  He reported a close relationship with family, and shared one half of a duplex with them; despite this, there was some mild emotional numbing in his interactions with them.  He had a harder time enjoying activities with them than in the past, but did play pool with his father once or twice a week.  He had a few friends from his time in the service and from work.  He was also active in his local church.  He had no history of violent outbursts or suicidal ideation.  

The examiner noted that the Veteran's PTSD symptoms were not affecting him as much as they had while he was still on active duty.  He was still drinking alcohol to excess, but had reduced his intake.  His nightmares had decreased from nightly to once a week, but he still had difficulty falling asleep and staying asleep.  He tried to keep his mind busy all the time in order to keep intrusive thoughts about his combat service at bay.  He enjoyed his activities and liked helping people.  He reported that his mood was generally positive, but he had guilt over his actions in service.  He became emotional easily when discussing his in-service stressors.

The Veteran also reported decreased concentration and memory.  He had been more forgetful than before, and often found himself daydreaming and misplacing things.  He described his irritability as "moderate," and reported that "little things" irritated him three to four times a week.  When he found himself becoming irritated, he coped by leaving the situation to calm himself down.  He reported that he was able to control angry outbursts.  He was constantly anxious and startled very easily.  He did report panic attacks which were triggered by reminders of Iraq, but did not discuss their frequency.  He frequently checked his locks at night and patrolled his home for threats.  He did not have auditory or visual hallucinations, but did report "gustatory hallucinations of burning flesh and things burning at times."  

Mental status examination showed that the Veteran was well-groomed with good hygiene.  His speech was normal and his affect was appropriate.  His mood was not depressed.  There were no abnormal thought content, delusions, or hallucinations.  Insight and judgment were good.  His concentration was decreased, as was his remote memory.  The examiner described his immediate memory as having a "significant decrease."  

The examiner diagnosed PTSD and alcohol abuse.  A GAF score of 64 for PTSD and a GAF of 68 for alcohol abuse were assigned.  The examiner noted that these GAF scores were assigned because his PTSD symptoms were improving.  He was able to work, enjoy leisure time, and socialize.  Further, his alcohol intake had decreased significantly since his separation from service.  The examiner noted that the alcohol abuse was "clearly related to self-medicating significant PTSD symptoms."  The examiner described the Veteran's social and occupational impairment as "transient or mild, or decreased work efficiency and ability to perform occupational tasks only during periods of significant stress."  The Board notes such level of impairment reflects the criteria for a 10 percent rating under the General Rating Formula. 38 C.F.R. § 4.130, Diagnostic Code 9411.

During a December 2008 VA assessment, the Veteran reported PTSD symptoms that were essentially the same as those reported during his October 2008 VA examination.  He indicated that he was still drinking, but that he had decreased his alcohol intake even further than that reported on the October 2008 VA examination.  

The Veteran underwent a VA traumatic brain injury (TBI) assessment in January 2009.  The VA physician noted that the Veteran had had two blast exposures during service which could have resulted in TBI; however, the Veteran reported no unusual symptoms immediately after either blast or within one week of the episodes.  He developed sleep impairment during his time in Iraq, but did not notice memory loss until after his deployment was over.  After assessing the Veteran, the physician concluded that the Veteran's cognitive impairments were not the result of a TBI, but were "likely related to post-deployment stress and sleep disorder."  

The Veteran was afforded a VA speech dysphagia consult in January 2009 in order to assess and begin treating his cognitive dysfunction, which were "most consistent with PTSD and depression."   The Veteran was still working full-time and was beginning classes in business administration.  He reported occasional forgetfulness, such as going to get his mail after he had already retrieved it.  He often misplaced things, but coped by reminding himself to put items in routine spots.  He had developed other methods of reminding himself of upcoming tasks.  

The Veteran's cognitive skills were evaluated by objective medical testing, which noted difficulty with "inference of information, auditory memory, and attention."  However, he was strong in auditory processing, incidental and prospective memory, problem solving, reasoning, and categorization.  A therapeutic plan was formulated; however, the Veteran ultimately declined to pursue cognitive rehabilitation.  

During a May 2010 VA examination, the Veteran reported that he was helping to operate a restaurant with family members.  He was no longer in school.  He reported difficulty concentrating, irritability, and short-term memory problems that affected his ability to do his job and to adequately perform in school.  He stayed busy at work in order to keep intrusive thoughts at bay.  He found it difficult to interact with others, so he focused his contributions at the restaurant on tasks which did not involve interacting with customers or staff.  He reported that he had only one friend, who lived in another state.  He was not interested in dating, because he did not "want them to think I'm crazy."  He no longer engaged in previously enjoyable activities such as playing paintball with his brothers, or reading for pleasure.  He reported that he had been in approximately eight fights since his last examination, mainly over pool games.  He had further reduced his alcohol intake, but still did not "feel like himself."  He reported continued sleep impairment.  His hyperstartle response was significant, to the point that his family members had placed a bell on the door of the restaurant to alert him if someone was coming.  

Mental status examination showed no suicidal or homicidal ideation.  There were "mild" cognitive difficulties, mainly as a result of decreased concentration.  The Veteran's symptoms did not significantly impact his activities of daily living.  The examiner indicated that the Veteran's clinical picture was worse than that shown on the previous examination, and was now consistent with "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks," which are the criteria for a disability evaluation of 30 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A GAF score of 60 was assigned.  The examiner diagnosed the Veteran with PTSD and major depressive disorder, which was "related to PTSD in that he gets discouraged and down on himself as he sees how PTSD symptoms result in poor coping in stressful situations and distance in relationships."  

In June 2010, the Veteran contacted his local VA medical facility and requested counseling for his PTSD symptoms, reporting that he felt "jumpy," and that he was having nightmares and flashbacks which deprived him of sleep.  He also had increased survivor's guilt.  He was not suicidal or homicidal.  He was scheduled for an appointment with a VA mental health provider, but did not appear for the appointment.  When contacted, the Veteran reported that he had forgotten the appointment and requested to be rescheduled.  However, he did not appear for the rescheduled appointment or request to be rescheduled again.  

The next VA contact with the Veteran was in December 2011, when he called to renew his request for PTSD counseling.  He reported that he was feeling very stressed.  He was trying to gain custody of his infant daughter.  He was also grieving the loss of a close friend, and had received another DUI charge.  His alcohol intake had increased.  He was still having cognitive impairment in the form of decreased memory and concentration.   He was scheduled for an appointment in January 2012, but did not appear for his appointment or request to be rescheduled.  

In March 2013, the Veteran presented for VA mental health treatment as a walk-in patient.  He was accompanied by his toddler daughter, of whom he now had full custody.  He reported that his symptoms were essentially the same as before, but that he had been unemployed for over a year and that he was on the brink of becoming homeless.  He was referred to a variety of VA assistance programs.  

In December 2013, the Veteran reported that he was now working full-time at an auto dealership, and that he was doing much better.  He indicated that symptoms were triggered by certain smells, particularly burning smells, and resulted in intrusive thoughts, flashbacks, heart palpitations, nausea and vomiting.  He often repeated tasks, having forgotten that he had already accomplished the task, and had continued difficulty with short-term memory.  However, he had no difficulties at work as a result of his symptoms.  

The Veteran was afforded another VA PTSD examination in January 2014.  He was still working full-time as a sales consultant at an auto dealership, having sold his restaurant a couple of years prior.  He had no problems with attendance or interpersonal relationships at work.  However, he continued to experience guilt, a sense of loss, flashbacks, chronic sleep impairment, and an increased startle response.  He avoided burning smells and war movies.  He tended to "shut himself out" from others, although he tried to avoid doing this with his young daughter.  Parenting his daughter helped him experience positive emotions.  Despite this, he continued to have mild anhedonia and mild cognitive impairment.  He continued to experience irritability at small things, but tried to avoid irritable outbursts.  He continued to drink beer, but avoided liquor because it reminded him of his combat service.  He also had hypervigilance in the form of waking early to check his living space for threats.  The Veteran was independent in activities of daily living and utilized technology and a notepad and pen to keep himself on task.  

The examiner noted that the Veteran's symptoms were currently stable, after a turbulent period of time that began in 2011.  The examiner attributed the increase in symptomatology which started in approximately 2011 to stressors such as finances, housing and work, which had "temporarily exacerbated" his symptoms.   The examiner did not provide a GAF score, but indicated that the Veteran's symptoms were analogous to the criteria for a 30 percent disability rating.  

The Veteran was afforded a VA mental health diagnostic interview in July 2014, in preparation for VA marital counseling services.  He continued to experience survivor's guilt; in addition, his marriage was strained by a pregnancy, the purchase of a new home and demanding work schedules which often kept them apart.  In addition, the Veteran was again fighting a custody battle with the mother of his daughter.  He reported occasional panic attacks and increased sleep impairment.  Cognitive impairment was not noted on mental status examination.  The clinician noted that the Veteran was "able to function at a fairly high level," although the increased stress in his personal life was triggering some of his PTSD symptoms.  A GAF score of 65 was assigned.  

The Veteran and his wife reported for counseling later in July 2014.  The treatment note indicates that the Veteran's wife did not want to go to counseling, but the Veteran thought that such would be helpful for their relationship.  

On review, the Board observes that the Veteran has a complex psychiatric picture, which includes diagnoses of alcohol use disorder and major depressive disorder.  The Board recognizes that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, the VA examination reports and clinical notes establish that the Veteran's alcohol use disorder and major depressive disorder are both considered manifestations of his service-connected PTSD.  Thus, in light of Mittleider, the Board will consider all of the Veteran's psychiatric symptoms as related to his service-connected PTSD.  

Having considered all the evidence of record and the applicable law, the Board finds that an initial rating in excess of 30 percent for the Veteran's PTSD with major depressive disorder is not warranted.  In this regard, the Veteran's psychiatric symptomatology does not more nearly approximate the criteria for disability rating of 50 percent, which is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

In this regard, there is no evidence of a flattened affect, or circumstantial, circumlocutory, or stereotyped speech; rather, the Veteran's affect has been described as constricted, anxious, or pleasant, and speech was described as clear and understandable.  The Veteran does report "occasional" panic attacks; however, there is no indication that he suffers panic attacks on a weekly basis or more.  His impairment of short-term memory and concentration is generally described as mild, and includes symptoms such as forgetting names, directions, or recent events.  These symptoms are specifically contemplated in the currently assigned 30 percent rating; in addition, the Veteran has demonstrated on more than one occasion that he is capable of using effective strategies to cope with his cognitive impairment.  

The Veteran has had some disturbances of mood, particularly in 2010, when he reported getting into frequent fights.  He also indicates that he was unable to enjoy previously pleasurable activities.  Since moving to Idaho in 2013 and getting married, however, his symptoms have stabilized.   

The Veteran does not have difficulty establishing and maintaining effective work and social relationships.  With the exception of about a year from 2012 to 2013, the Veteran has been employed on a full-time basis.  When not employed full-time, the Veteran was able to work temporary jobs to support himself and his daughter.  He reports no difficulty with interpersonal relationships at work.  Although he has described himself as somewhat withdrawn socially, he maintains a good relationship with family members.  He is a devoted parent and has recently married.  

The Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment as the evidence, to include the Veteran's own statements, reveal that he has maintained excellent relationships with family members.  He also participates in church activities and has a couple of close friends.  The Board notes that it was the Veteran who initiated a request for marital counseling in July 2014, stating that he wished to preserve his relationship and improve the couple's ability to communicate.  

In regards to his occupational impairment, the Board finds that his PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  With the exception of a single period of unemployment, the Veteran has always worked long hours, with little absenteeism as a result of his PTSD symptoms.  While working at his restaurant, he was able to tailor his tasks so that he did not come into much contact with others when he was triggered; in his current position, he reports that he is "detail-oriented" and that he has not had any problems with his colleagues.  There is no evidence that the Veteran's PTSD alone results in occupational impairment with reduced reliability and productivity, or deficiencies in most areas, or total occupational impairment.  

Additionally, the Board notes that the Veteran has never had a GAF score lower than 60, suggesting mild to moderate impairment, which is consistent with a 30 percent rating.  In this regard, such scores contemplate moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF scores. 

The Board further finds that the Veteran's PTSD does not more closely approximate the criteria for a 70 or 100 percent rating.  The Board notes that the Veteran has some difficulty adapting to stressful circumstances, and that his PTSD symptoms are triggered by stress; however, his symptoms have not been shown to be manifested by deficiencies in most areas, including work, school, family relationships, or judgment.  Additionally, the frank distortion of reality that characterizes the criteria for a 100 percent rating is not present.  Rather, as noted previously, at his examinations during the appeal period, the Veteran was noted as clean and casually dressed, cooperative, and oriented times three.  His speech was noted as clear and understandable and his affect and thought processes were noted as normal.  His associations were appropriate and he denied hallucinations and delusions.  He has never been suicidal or homicidal.  The Veteran's cognitive impairment is manifested primarily by forgetfulness and difficulty concentrating; however, he has also described himself as "detail-oriented" and has strategies in place to cope with these symptoms. Moreover, as previously discussed, the Board finds that, while the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, such does not more nearly approximate occupational and social impairment with deficiencies in most areas, or total social and occupational impairment, as he has been able to maintain strong relationships with his family, a marital relationship, a relationship with his daughter, and full-time employment.  Consequently, an initial rating in excess of 30 percent for PTSD is not warranted.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  The evidence clearly shows that the Veteran's symptoms were significantly exacerbated from 2012 into 2013, as evidenced by a period of unemployment.  He also had increased alcohol intake and a DUI in 2011.  However, these symptoms were attributed by the January 2014 VA examiner to a temporary exacerbation of symptoms brought on by the death of a close friend in service, and have since resolved.  As noted previously, the Veteran has been a devoted single parent to his young daughter, even during his period of exacerbated symptoms; in addition, since 2013, he has found full-time employment and has gotten married.  Although the Veteran's symptoms were exacerbated during the appeal period, the Board finds that such were not shown to result in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, staged ratings are not warranted.     

B.  Right Knee Disability

While in service, the Veteran underwent an excision of a benign tumor from his right knee.  Service connection for right knee strain was granted in a February 2009 rating decision; the Veteran asserts he is entitled to a higher rating.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's right knee strain is currently evaluated pursuant to Diagnostic Code 5260, which pertains to limitation of flexion.  In this regard, the Board notes that normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

There is no record of treatment for the Veteran's right knee strain in the VA clinical notes that are of record, nor has the Veteran identified a non-VA medical professional who treats his right knee strain.  Thus, the relevant evidence consists only of VA examinations and the Veteran's statements.  

During a November 2008 VA examination, the Veteran reported that his knee joint popped or clicked upon bending or extending his knee in a certain way, as well as intermittent swelling.  His symptoms were aggravated when walking for a long time or running.  His last flare-up of pain was 5 months prior and felt as though his knee were bruised.  These symptoms lasted for three or four hours, then resolved.  

Range of motion testing showed extension to 0 degrees and flexion to 140 degrees.  There was some maltracking of the patellar tendon and an audible click of lateral femoral condyle, as well as crepitus.  There was no painful motion.  An X-ray study was normal.  Ligament testing showed that the ligaments of the knee were stable.  

On his March 2010 substantive appeal, the Veteran indicated that his knee pain negatively affected his ability to work, but did not provide any details as to how his employment was affected.  

The Veteran was afforded a VA knee examination in May 2010.  He reported that the joint "just doesn't feel right."  He still had popping, clicking, and locking of the joint, and also felt that the joint was weak.  The knee became painful with prolonged walking, standing, or running.  These activities sometimes resulted in a flare-up of pain that he described as a "pinching sensation."  This symptom resolved if he rested and elevated his leg.  Over-the-counter pain medication helped his symptoms somewhat.  He did not have incapacitating episodes of knee pain that prevented him from working.  He was independent in activities of daily living, although he did not jog or do yard work because of the strain that these activities placed on his knee joint.  

On physical evaluation, the Veteran's gait and posture were normal.  He did not use any assistive devices for ambulation.  Extension of the knee was to 0 degrees and flexion was to 120 degrees, with pain at the endpoint of his range of motion.  There was maltracking of the patella and the patellar tendon, with a "click" across the lateral femoral condyle.  This was the location of the Veteran's pain.  Crepitus was noted with patellar compression.  The ligaments of the knee were stable, although there was a "pop" on the lateral joint line with McMurray testing.  Motor, bulk and sensory testing were normal.  There was no additional limitation of motion after repetitive motion testing.  

During a December 2013 VA examination, the Veteran reported that he had flare-ups of knee pain if he ran more than a minimal distance, jumped, or engaged in sports that required pivoting or jumping.  When he did have a flare-up, he did not notice a reduction of his range of motion or swelling.  He took over-the-counter pain medication and rested his knee, and by the next day it was back to normal.  Range of motion testing showed extension limited to 0 degrees and flexion limited to 100 degrees, with evidence of painful motion at 90 degrees.  There was no additional limitation of motion after repetitive motion testing.  There was tenderness to palpation of the joint line and/or soft tissues of the knee.  Motor, strength and bulk testing were normal.  Joint stability testing showed no instability.  The examiner indicated that there was no evidence or history of recurrent patellar subluxation or dislocation.  An X-ray study showed no bony abnormalities, including evidence of patellar subluxation.  The Veteran did not report symptoms of "shin splints," nor were any abnormalities of the meniscus observed.  The Veteran did have a small surgical scar that was not painful, unstable, or greater than 39 square centimeters.  The examiner stated that the Veteran did not use any assistive devices as a normal mode of locomotion, although he did note that the Veteran used a brace from time to time.  

As to his functional impairment, the examiner noted that the Veteran would be capable of standing or walking for a full workday, but would only be able to run short distances.  Lifting was limited to no more than 20 pounds.  Stair and ladder climbing would be possible occasionally, as would squatting, kneeling, or bending; however, any activities involving impact to the knee such as jumping, pivoting, or lateral bending of the knee were not possible.  

The physician was unable to quantify any additional limitation of motion during a flare-up in terms of degrees, because such would require the Veteran to be in the examiner's presence during such a flare-up.  Additionally, estimating such additional limitation of motion based on the Veteran's statements was essentially impossible, as it required an assumption that the Veteran's reports are as accurate as if obtained via objective measurement.  

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his right knee strain under Diagnostic Code 5260.  The Veteran's right knee disability is manifested by pain and subjective reports of swelling, as well as crepitus, tenderness to palpation, and maltracking of the patella and the patellar tendon, causing limitation of flexion to no more than 90 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion.  See DeLuca, supra; Mitchell, supra.  

With respect to Diagnostic Code 5260, a 10 percent rating requires that flexion be limited to 45 degrees and a 20 percent rating requires that flexion be limited to 30 degrees.  As noted, the evidence demonstrates that the Veteran's right knee flexion was limited to 90 degrees at worst during the appeal period.  See December 2013 DBQ examination report.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  While each VA examination report noted that the Veteran experienced flare-ups of pain in his knee, there is no evidence showing that such flare-ups diminished the Veteran's range of motion in flexion to 30 degrees or less at any point pertinent to the appeal.  Specifically, each examiner found that no additional limitation of motion was recommended for the right knee due to painful motion or during flare-ups.  The Veteran indicated to the December 2013 examiner that he did not notice any additional limitation of motion during a flare-up; rather, his flare-ups are infrequent, characterized by increased pain, and resolved by rest and over-the-counter medication.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in the right knee.  See DeLuca, supra; Mitchell, supra.  As such, an initial rating in excess of 10 percent under Diagnostic Code 5260 is not warranted.
 
Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the knee.  As indicated previously, a 10 percent rating requires extension limited to 10 degrees and a 20 percent rating requires a finding of extension limited to 15 degrees.  The evidence fails to show that the Veteran's extension was limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, the Veteran performed extension of his right knee to zero degrees during each examination.   As previously discussed, while examiners noted that the Veteran experienced flare-ups in both knees, the evidence does not show that such flare-ups caused additional functional loss to the point of limiting extension to 10 degrees or more at any point pertinent to this appeal.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

The Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.   In this regard, the Board notes that the Veteran has a diagnosis of patellar maltracking, which indicates that there is some deviation from the normal motion pathway of the right patella.  However, neither the November 2008 or the May 2010 examiners characterized this maltracking as "recurrent subluxation."  The December 2013 VA examiner specifically stated that the Veteran does not have recurrent subluxation or dislocation, nor was such shown on an X-ray study conducted in conjunction with the examination.  Additionally, stability testing has shown no evidence of instability.  

The Board acknowledges that the Veteran has reported that the knee joint feels weak and that he experiences a locking sensation in the knee from time to time.  As a layperson, however, the Veteran is not competent to objectively diagnose lateral instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable, gives way, or locks, and the Board finds no reason to doubt his credibility regarding such observations, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, as noted, the VA examiners, who are medical professionals, found that there was no subluxation or laxity as to his right knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's knee is stable without instability or subluxation for the entire period on appeal.  Accordingly, a separate rating for instability or subluxation of the right knee under Diagnostic Code 5257 is not warranted at any point during the appeal period.  

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5258 or 5259 for either knee; however, there is no indication of any abnormalities of the meniscus.  Thus, these Diagnostic Codes are not for application.  Furthermore, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, higher and/or separate ratings under Diagnostic Codes 5256, 5262, and 5263 are not warranted for the right knee disability at any point during the appeal period.  

In assessing the severity of the right knee disability, the Board has considered the Veteran's assertions regarding his symptoms, to include pain and swelling in the knee, which he is competent to provide.  See e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his right knee strain.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right knee strain.  

Furthermore, in this regard, the Board recognizes that the Veteran has painful motion of his right knee joint.  As previously indicated, a disability evaluation of 10 percent for painful motion was assigned in an October 2010 rating decision pursuant to 38 C.F.R. § 4.59.  Burton, supra.  There is no indication that the Veteran's pain causes symptoms analogous to the criteria for a higher disability rating under any of the Diagnostic Codes applicable to the knee.  

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected right knee strain.  See Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigned staged ratings for this disability are not warranted.  

C.  Additional Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's psychiatric and right knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each is currently evaluated.  In this regard, the Veteran's 30 percent rating for PTSD with major depressive disorder reflects consideration of all psychiatric symptoms and their resulting impairment on his social and occupational functioning.  Additionally, his 10 percent rating for his right knee disability contemplates the functional limitations caused by such disability, to include loss of range of knee motion and resulting decrease in physical activities, and his subjective complaints, to include pain, popping or clicking, swelling, locking, and weakness. 

Furthermore, as relevant to the Veteran's PTSD with major depressive disorder, the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of his psychiatric disability that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  

Additionally, as relevant to the Veteran's right knee disability, the currently assigned rating he Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, while the Veteran did have a period of unemployment that lasted approximately a year, he has otherwise been able to maintain full-time employment.  Furthermore, during such time period, as discussed above, the Board finds that his PTSD resulted in no more than occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Moreover, there is no evidence that his period of unemployment was the result of his right knee disability.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.

In adjudicating the Veteran's initial rating claims herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claims.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 30 percent for PTSD with major depressive disorder is denied.

An initial rating in excess of 10 percent for right knee strain with maltracking of the patellar tendon, status post right knee surgery, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


